Title: To James Madison from Aaron Jordan Booge, 1 August 1814
From: Booge, Aaron Jordan
To: Madison, James


        
          May it please your Excellency
          Greenbush Aug. 1st. 1814
        
        I apprehend that it is probable I am the only Chaplain in the Service, who has not done himself the Honour to present a Line to the first Magistrate of the United States. This has not been because I have been wanting of the highest Respect & Veneration for my sincerely beloved President: but because I have supposed your Time & Attention so much taken up with the public Concerns of the Nation that there would be but little Opportunity to receive a Letter from an Individual. I have, at length, overcome my scruples & give myself Liberty to write. The War, in which we are engaged, with our antient, unceasing & inveterate Enemy is just & necessary & even unavoidable, on Condition our Rights, Constitution & Government are to be maintained as a free sovreign & independent People. Accordingly I have given to the War all the support in my Power. My Appointment was truely pleasing to Me as it gave Me an Opportunity of rendering personal services to my beloved Country. Some possibly may think that Chaplains are an unnecessary & perhaps even a useless Order of Men in an Army. My own Opinion is very different & I apprehend founded on sufficient & abundant Experience. In all my public Performances I have done my best Endeavours that they should be suitable, instructive, pertinent & animating. Besides I have found in the Army many pious Men, who have entered into the service out of a sense of Duty. It is very refreshing & comforting to these to converse on divine Things. In Addition to this I have made it a constant Practice, in whatever Part of the Army I have been to visit the Hospitals see the Convalescents, the poor sick, wounded & dying Men, in my Visits, to instruct, support, advise encourage & comfort them & to offer up with them & for them my most fervent Prayers. The Gratitude manifested by these People is great. Was I their Father they could not appear to regard me more or to love Me better. I know that this is a laborious, & on Account of the various Disorders which take Place, a dangerous Undertaking, but I attend to it cheerfully & I believe faithfully, because it is my Duty & because I am Satisfied that it is useful. Nor do I neglect the poor unhappy Men who are confined in the provost Guards. In the most tender & feeling Manner I endeavour to shew t⟨h⟩em the Criminality of their Conduct so that if ever they should be rel⟨i⟩eved from their Confinment, they may be good & faithful soldiers. Thi⟨s⟩ I believe has often had good Effect. I am very careful also to attend on poor unhappy Criminals under Sentence of Death that I may be useful in preparing them for their solemn Exit out of Time. But with all this probably I have Faults attending Me. If I have, they are Faults of Ignorance & Weakness & not wilful or of Neglect over these I hope a Veil will be cast as my Attachment to the

great Cause of our beloved Country & to the present Administration are well known as well as my Zeal to do all the Service I possibly can in the great Contest in which we are engaged with an unrelenting & cruel Foe. I am on my Way to the City Washington agreeable to an Order I have received from Maj Gen. Brown for that Purpose. I should have been on sooner except for a Period of ill Health which has detained Me. But as I am much relieved from my Illness I trust it will not be long before I shall arrive at the Place of my Destination. When I do arrive I hope I Shall receive Orders to some Place where I Shall be useful. On Condition it should be thot best it would be a pleasing Thing to Me to be attached to Gen. Bloomfield’s Command. I desire & fervently pray, that Peace, on Terms honourable and safe for our beloved Country, may soon take Place. This would be an Event in which all good Men would rejoice. But I believe that the Apprehension is just that the War will continue & that too in a more powerful Form than it has hitherto raged. My Prayer & Trust is that the great & good Disposer of all Events will not give up his American Heritage to Reproach, but will make bare his Arm for our Salvation. I hope & pray that the best of Heaven’s Blessings may rest on our beloved President & that you may be a long & a rich Blessing to our American Israel. With all due Esteem & becoming Respect I am the Presidents real Friend,
        
          Aaron Jordan BoogeChaplain in the united states Service
        
      